Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed April 7, 2020. Claims 1-20 are presently pending and are presented for examination.

Continuation Application
4.    This application is a continuation application of U.S. Application 14/692,162, filed 04/21/2015, now abandoned. 14/692,162 is a division of 12/861,501, filed 08/23/2010, now abandoned. It claims foreign priority to 10-2009-0077876, filed 08/21/2009. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Judicial Exception Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving information related to the moving path of the mobile communication device among a plurality of devices; generating history information based on the information; and providing the history information and additional information to at least one other device of the plurality of devices, wherein the additional information is at least one of image data or video data of a particular point along the moving path”.
The limitations of claim 1 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a mobile communication device” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “receiving information related to the moving path of the mobile communication device among a plurality of devices” in the context of this claim encompasses the user the user manually or mentally observing movement of a person using a mobile device. Similarly, the limitation of “generating history information based on the information”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to generate a history information by observing constant/usual/daily movements of a person using a mobile device. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 2-6 are also rejected for their dependency upon claim 1. Further, claims 7-20 are also rejected because they amount no more than the same mere instructions of the method of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea.

CLAIM INTERPRETATION
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “information generating unit generating moving-path related information”, “information transmitting unit transmitting the generated moving-path related information”, in claims 19.
The examiner notes that the corresponding structure that performs the claim function is found in the specification and drawing in at least:  
information generating unit: figure 1, item 110. “FIG. 1 is a block diagram of the first mobile communication device 100, which generates moving-path related information”.
information transmitting unit: figure 1, item 130. “The first mobile communication device 100, which generates and provides the moving-path related information”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC 112(d)
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


9.	Claims 15-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15-18 are method claims which depend upon a system claim “A non-transitory computer-readable recording medium having recorded thereon a program for preventing a device from departing from a route”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11. 	Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Sheha et al, US 2004/0054428, hereinafter referred to as Sheha.

Regarding claim 1, Sheha discloses a method for displaying information related to a moving path of a mobile communication device, the method comprising: 
receiving information related to the moving path of the mobile communication device among a plurality of devices (See at least ¶ 22, “a method and system for receiving location-relevant information from a list of users or group of users, where users can include inanimate objects (i.e., phones, vehicles, boats, etc.) or living things (i.e., people, pets, etc.), for the purpose of requesting, in real-time and in an ad-hoc environment, the users' position information for mapping their location(s)”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application”), (See at least ¶ 30, “if the initiator sends, or shares, their current route with another user (i.e., recipient), the recipient user can receive the sent route with the original origin and destinations of the route”); 
generating history information based on the information (See at least ¶ 41, “provide a method and system for generating a graphical route history based on a dynamically generated or changing route.”), (See at least ¶ 130, “having a history trail based on a moving origin or destination points can provide a very necessary capability for graphically viewing location history trails based on real-world routes”), (See at least ¶ 131, “This route history allows the user to better graphically analyze the route information when using a dynamically updated route origin or destination”); and 
providing the history information and additional information to at least one other device of the plurality of devices, wherein the additional information is at least one of image data or video data of a particular point along the moving path (See at least ¶ 21, “the requesting user's real-time communication program would receive the remote user's position information from the remote user and transfer the remote user's position information to the requesting user's mapping application to be displayed on a graphical map”), (See at least ¶ 22, “After the mobile wireless phone user has allowed the transfer of its own position information, the requesting user's mapping application can automatically display the location of the wireless phone user”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application…The route, and all of its parameters, can be transferred to the desktop's mapping application for display”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”).

Regarding claim 2, Sheha discloses the method of claim 1, wherein the moving path is displayed on a map on a screen of the at least one other device (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application…The route, and all of its parameters, can be transferred to the desktop's mapping application for display”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”).

Regarding claim 3, Sheha discloses the method of claim 1, wherein the at least one of the image data or the video data is obtained by a photographing device of the mobile communication device (See at least ¶ 79, “This invention is not limited to a typical personal computer, but may also be utilized with other computing systems, such as handheld devices, mobile laptop computers, wireless phones, in-vehicle navigation systems, programmable consumer electronics, mainframe computers, distributed computer systems, etc., and the like”), (See at least ¶ 80, “Other input devices, that are not shown, may include a joystick, scanner, camera, microphone, or the like”).

Regarding claim 4, Sheha discloses the method of claim 1, wherein a server provides the history information and the additional information to the at least one other device of the plurality of devices (See at least ¶ 82, “A network interface 136, shown in FIG. 1, illustrates how data is typically transferred between other computing devices 122, 126, 127, & 130 and a computer 100 through an Internet, Intranet, or Extranet network 124…This server system 130 can
contain a real-time communication server 132, a mapping server 133 which can provide map data for devices that do not have large storage capabilities, and a database 131 where location-relevant information such as POis can be stored”), (See at least ¶ 21, “the requesting user's real-time communication program would receive the remote user's position information from the remote user and transfer the remote user's position information to the requesting user's mapping application to be displayed on a graphical map”), (See at least ¶ 22, “After the mobile wireless phone user has allowed the transfer of its own position information, the requesting user's mapping application can automatically display the location of the wireless phone user”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application…The route, and all of its parameters, can be transferred to the desktop's mapping application for display”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”).

Regarding claim 5, Sheha discloses the method of claim 4, wherein the server manages the plurality of devices as a single group (See at least ¶ 83, “The second embodiment, sometime referred to as a star configuration system to people skilled in the art, uses a centralized ( or distributed) server system 130 that is connected 125 to the Internet, Intranet, or Extranet 124 providing the infrastructure for all computing devices (100, 126, & 127) where each user's
computing device 100, 126, & 127 is connected directly to the server system 130. The server system effectively acts as a router for passing location data to and from individual or groups of users”), (See at least ¶ 23, “the present invention to provide a method and system for sending location-relevant information to a single or list of users or group of users, in real-time and ad-hoc environment”), (See at least ¶ 95, “the local user 213 to initiate the process of sending the route to a user, or group of users in their roster list, as shown in FIG. 6. To send a route to a user or group of users, a local user 213 first selects the route”).

Regarding claim 7, Sheha discloses a method for sharing a moving path of a mobile communication device from among a plurality of devices to at least one other device from among the plurality of devices, the method comprising: 
obtaining information related to the moving path of the mobile communication device (See at least ¶ 22, “a method and system for receiving location-relevant information from a list of users or group of users, where users can include inanimate objects (i.e., phones, vehicles, boats, etc.) or living things (i.e., people, pets, etc.), for the purpose of requesting, in real-time and in an ad-hoc environment, the users' position information for mapping their location(s)”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application”), (See at least ¶ 30, “if the initiator sends, or shares, their current route with another user (i.e., recipient), the recipient user can receive the sent route with the original origin and destinations of the route”); and 
providing the information related to the moving path of the mobile communication device to the at least one other device (See at least ¶ 29, “the real-time communication application not only provides the ability to send the route, but to transfer the vehicle's real-time position information in order for it to be mapped”), (See at least ¶ 30, “provide a method and system for sending routes to other users”), (See at least ¶ 78, “a method and system for graphically sending (and sharing), retrieving, and planning location-relevant information with a mapping and real-time communications applications”), 
wherein the moving path of the mobile communication device is displayed on a map on a screen of the at least one other device, based on the information related to the moving path of the mobile communication device (See at least ¶ 21, “the requesting user's real-time communication program would receive the remote user's position information from the remote user and transfer the remote user's position information to the requesting user's mapping application to be displayed on a graphical map”), (See at least ¶ 22, “After the mobile wireless phone user has allowed the transfer of its own position information, the requesting user's mapping application can automatically display the location of the wireless phone user”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application…The route, and all of its parameters, can be transferred to the desktop's mapping application for display”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”).

Regarding claim 8, Sheha discloses the method of claim 7, wherein obtaining the information comprises: requesting, from a server, the information related to the moving path of the mobile communication device; and receiving, from the server, the information related to the moving path of the mobile communication device (See at least ¶ 82, “A network interface 136, shown in FIG. 1, illustrates how data is typically transferred between other computing devices 122, 126, 127, & 130 and a computer 100 through an Internet, Intranet, or Extranet network 124…This server system 130 can contain a real-time communication server 132, a mapping server 133 which can provide map data for devices that do not have large storage capabilities, and a database 131 where location-relevant information such as POis can be stored”), (See at least ¶ 21, “the requesting user's real-time communication program would receive the remote user's position information from the remote user and transfer the remote user's position information to the requesting user's mapping application to be displayed on a graphical map”), (See at least ¶ 22, “After the mobile wireless phone user has allowed the transfer of its own position information, the requesting user's mapping application can automatically display the location of the wireless phone user”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application…The route, and all of its parameters, can be transferred to the desktop's mapping application for display”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”).

Regarding claim 9, Sheha discloses the method of claim 7, wherein providing the information related to the moving path of the mobile communication device comprises: requesting that a server provide the information related to the moving path of the mobile communication to the at least one other device (See at least ¶ 82, “A network interface 136, shown in FIG. 1, illustrates how data is typically transferred between other computing devices 122, 126, 127, & 130 and a computer 100 through an Internet, Intranet, or Extranet network 124…This server system 130 can contain a real-time communication server 132, a mapping server 133 which can provide map data for devices that do not have large storage capabilities, and a database 131 where location-relevant information such as POis can be stored”), (See at least ¶ 21, “the requesting user's real-time communication program would receive the remote user's position information from the remote user and transfer the remote user's position information to the requesting user's mapping application to be displayed on a graphical map”), (See at least ¶ 22, “After the mobile wireless phone user has allowed the transfer of its own position information, the requesting user's mapping application can automatically display the location of the wireless phone user”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application…The route, and all of its parameters, can be transferred to the desktop's mapping application for display”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”).

Regarding claim 10, Sheha discloses the method of claim 7, wherein the information related to the moving path of the mobile communication device comprises at least one of route information of the mobile communication device, waypoint information, or additional information of the mobile communication device (See at least ¶ 29, “the real-time communication application not only provides the ability to send the route, but to transfer the vehicle's real-time position information in order for it to be mapped”), (See at least ¶ 30, “provide a method and system for sending routes to other users”), (See at least ¶ 78, “a method and system for graphically sending (and sharing), retrieving, and planning location-relevant information with a mapping and real-time communications applications”).

Regarding claim 11, Sheha discloses the method of claim 10, wherein the at least one of the route information, the waypoint information, or the additional information is generated by a server based on history information of the mobile communication device, and wherein the history information is generated by the server based on a past moving path of the mobile communication device (See at least ¶ 41, “provide a method and system for generating a graphical route history based on a dynamically generated or changing route.”), (See at least ¶ 130, “having a history trail based on a moving origin or destination points can provide a very necessary capability for graphically viewing location history trails based on real-world routes”), (See at least ¶ 131, “This route history allows the user to better graphically analyze the route information when using a dynamically updated route origin or destination”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”).

Regarding claim 12, Sheha discloses the method of claim 10, wherein the additional information is at least one of image data or video data of a particular point along the moving path, and wherein the at least one of the image data or the video data is obtained by a photographing device of the mobile communication device (See at least ¶ 21, “the requesting user's real-time communication program would receive the remote user's position information from the remote user and transfer the remote user's position information to the requesting user's mapping application to be displayed on a graphical map”), (See at least ¶ 22, “After the mobile wireless phone user has allowed the transfer of its own position information, the requesting user's mapping application can automatically display the location of the wireless phone user”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application…The route, and all of its parameters, can be transferred to the desktop's mapping application for display”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”).

Regarding claim 14, Sheha discloses a non-transitory computer-readable recording medium having recorded thereon a program for preventing a device from departing from a route, comprising: 
a first code segment for generating moving-path related information to be shared among a plurality of mobile communication devices (See at least ¶ 22, “a method and system for receiving location-relevant information from a list of users or group of users, where users can include inanimate objects (i.e., phones, vehicles, boats, etc.) or living things (i.e., people, pets, etc.), for the purpose of requesting, in real-time and in an ad-hoc environment, the users' position information for mapping their location(s)”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application”), (See at least ¶ 30, “if the initiator sends, or shares, their current route with another user (i.e., recipient), the recipient user can receive the sent route with the original origin and destinations of the route”); 
a second code segment for generating, by a first mobile communication device among the plurality of mobile communication devices, moving-path related information regarding a moving path generated by movement of the first mobile communication device (See at least ¶ 22, “a method and system for receiving location-relevant information from a list of users or group of users, where users can include inanimate objects (i.e., phones, vehicles, boats, etc.) or living things (i.e., people, pets, etc.), for the purpose of requesting, in real-time and in an ad-hoc environment, the users' position information for mapping their location(s)”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application”), (See at least ¶ 30, “if the initiator sends, or shares, their current route with another user (i.e., recipient), the recipient user can receive the sent route with the original origin and destinations of the route”); 
a third code segment for transmitting the moving-path related information of the first mobile communication device to a central server to which the plurality of mobile communication devices are connected, the moving-path related information of the first mobile communication device transmitted to the central server being provided to at least one other mobile communication device of the plurality of mobile communication devices connected to the central server (See at least ¶ 83, “The second embodiment, sometime referred to as a star configuration system to people skilled in the art, uses a centralized ( or distributed) server system 130 that is connected 125 to the Internet, Intranet, or Extranet 124 providing the infrastructure for all computing devices (100, 126, & 127) where each user's computing device 100, 126, & 127 is connected directly to the server system 130. The server system effectively acts as a router for passing location data to and from individual or groups of users”), (See at least ¶ 23, “the present invention to provide a method and system for sending location-relevant information to a single or list of users or group of users, in real-time and ad-hoc environment”), (See at least ¶ 95, “the local user 213 to initiate the process of sending the route to a user, or group of users in their roster list, as shown in FIG. 6. To send a route to a user or group of users, a local user 213 first selects the route”); 
a fourth code segment for storing the generated moving-path related information in a database (See at least ¶ 82, “A network interface 136, shown in FIG. 1, illustrates how data is typically transferred between other computing devices 122, 126, 127, & 130 and a computer 100 through an Internet, Intranet, or Extranet network 124…This server system 130 can contain a real-time communication server 132, a mapping server 133 which can provide map data for devices that do not have large storage capabilities, and a database 131 where location-relevant information such as POis can be stored”), (See at least ¶ 93, “location-relevant data is obtained, in a graphical manner, via a real-time communication system 150 from other users or from an Internet-connected database 131”); 
a fifth code segment for registering the moving path of the generated moving-path related information in a moving-path history, registering in the moving-path history comprising, if the first mobile communication device generates first moving-path related information regarding a first moving path, determining whether a second moving path included in a range similar to a first moving path of the first moving-path related information has been registered among existing moving paths registered in the moving-path history (See at least ¶ 41, “provide a method and system for generating a graphical route history based on a dynamically generated or changing route.”), (See at least ¶ 130, “having a history trail based on a moving origin or destination points can provide a very necessary capability for graphically viewing location history trails based on real-world routes”), (See at least ¶ 131, “This route history allows the user to better graphically analyze the route information when using a dynamically updated route origin or destination”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”); 
a sixth code segment for updating accumulated data of statistical data of the second moving path based on the first moving path and statistical values based on the accumulated data, according to whether the second moving path has been registered as a result of the determination (See at least ¶ 29, “The recipient's real-time communication application is configured to receive these location updates from the sender, which then triggers the recipient's mapping application to display the updated location of the sender”), (See at least ¶ 32, “The position information can be either locally stored, as is typically the case with contacts, or can be retrieved and updated in real-time as the position information changes, which may be very useful for a user that is defined as a mobile phone or vehicle”); 
a seventh code segment for comparing the first moving path with the second moving path in real time to determine whether the first moving path runs along the second moving path (See at least ¶ 131, “The new origin location on the map display 224 is shown 3205, as well as the original destination point 3203. Additionally, a new route 3208 is computed between the new origin 3205 and original destination 3203. When the location of the origin 3201 changes again 3206 a new route 3209 will be computed based on the new origin location 3201 & 3206 and the original destination 3202 & 3203. Instead of erasing the original route 3207, it is displayed as a different color and pattern than the newly updated routes 3208 & 3209”), (See at least ¶ 41, “Instead of deleting the previous pre-calculated-route, the route portion that is different from the original route is graphically displayed differently than the recalculated route…The previous pre-calculated route can be displayed using a different highlighted color and pattern than the new route that was just calculated”); and 
an eight code segment for performing a moving-path deviation indicating operation indicating moving-path deviation of the first mobile communication device, based on whether the first moving path deviates from the second moving path as a result of the real time determination (See at least ¶ 41, “If the car's position, as updated via the real-time communication system, changes and is updated on the map display, such that the previous pre-calculated route no longer applies, a new route can be calculated based on its new position information and displayed”), (See at least ¶ 109, “calculate a new route 1602 based on its own current location information 1601 and the desired meeting and/or destination points 1502 & 1503 present in the received route 206.”).

Regarding claim 15, Sheha discloses the method of claim 14, wherein the moving-path related information comprises at least one of waypoint information, route information, and additional information, which are related to the moving path (See at least ¶ 29, “the real-time communication application not only provides the ability to send the route, but to transfer the vehicle's real-time position information in order for it to be mapped”), (See at least ¶ 30, “provide a method and system for sending routes to other users”), (See at least ¶ 78, “a method and system for graphically sending (and sharing), retrieving, and planning location-relevant information with a mapping and real-time communications applications”).

Regarding claim 16, Sheha discloses the method of claim 15, wherein the waypoint information related to the moving path indicates at least one arbitrary geographical point selected from the moving path (See at least ¶ 24, “a method and system for sending location-relevant information objects, such as routes, POis, waypoints, user's locations, geo-fenced areas, vehicles, planes, etc., to other users or groups of users”), (See at least ¶ 25, “a method and system for selecting location-relevant information object(s) (e.g., routes, users, POI, etc.) on a
graphical map for the purpose of sending location-relevant information object(s) to other users or a group of users by first selecting the location-relevant information object(s) and
either using a graphical operation, such as dragging and dropping, the object(s) to a user or group listing representation, such as an icon of the destination user or group, or by selecting from a menu the user or group list of the destination user or group of users to send the location-relevant object(s) information to”).

Regarding claim 17, Sheha discloses the method of claim 15, wherein the route information related to the moving path is defined by at least one of geographical coordinates of consecutive points in a particular interval of the moving path, a time related to the particular interval, and the particular interval (See at least ¶ 4, “mapping programs are commonly used to automate tasks of calculating routes, viewing location-specific geographical areas for their spatial content, such as addresses, roadways, rivers, etc., and for the purpose of being used with Global Positioning System (GPS) devices for various applications, such as a personal navigation
application. Mapping software programs apply to a wide variety of uses, such as personal navigation, telematics, thematic mapping, resource planning, routing, fleet tracking, safety dispatching”).

Regarding claim 18, Sheha discloses the method of claim 15, wherein the additional information related to the moving path comprises at least one of text data, voice data, and video data having at least one of an administrative address, a common name, a neighboring principal place in regard to the moving path of the first mobile communication device, an image captured by a camera device of the first mobile communication device, a reference point of a public transport related to the moving path of the first mobile communication device, a coverage of a relay station of the plurality of mobile communication devices, position description, and information about traffic conditions, and wherein the additional information related to the moving path is updated by input of a user of the first mobile communication device or data shared through the web (See at least ¶ 21, “the requesting user's real-time communication program would receive the remote user's position information from the remote user and transfer the remote user's position information to the requesting user's mapping application to be displayed on a graphical map”), (See at least ¶ 22, “After the mobile wireless phone user has allowed the transfer of its own position information, the requesting user's mapping application can automatically display the location of the wireless phone user”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application…The route, and all of its parameters, can be transferred to the desktop's mapping application for display”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”).

Regarding claim 19, Sheha discloses a mobile communication device which generates moving-path information among a plurality of mobile communication devices, the mobile communication device comprising: 
a moving-path related information generating unit generating moving-path related information regarding a moving path of a first mobile communication device among the plurality of mobile communication devices (See at least ¶ 22, “a method and system for receiving location-relevant information from a list of users or group of users, where users can include inanimate objects (i.e., phones, vehicles, boats, etc.) or living things (i.e., people, pets, etc.), for the purpose of requesting, in real-time and in an ad-hoc environment, the users' position information for mapping their location(s)”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application”), (See at least ¶ 30, “if the initiator sends, or shares, their current route with another user (i.e., recipient), the recipient user can receive the sent route with the original origin and destinations of the route”); 
a moving-path related information storing unit storing the moving-path related information in a database and registering the moving path of the moving-path related information in a moving-path history (See at least ¶ 41, “provide a method and system for generating a graphical route history based on a dynamically generated or changing route.”), (See at least ¶ 130, “having a history trail based on a moving origin or destination points can provide a very necessary capability for graphically viewing location history trails based on real-world routes”), (See at least ¶ 131, “This route history allows the user to better graphically analyze the route information when using a dynamically updated route origin or destination”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”); and 
a moving-path related information transmitting unit transmitting the generated moving-path related information to a central server to which the plurality of mobile communication devices are connected (See at least ¶ 83, “The second embodiment, sometime referred to as a star configuration system to people skilled in the art, uses a centralized ( or distributed) server system 130 that is connected 125 to the Internet, Intranet, or Extranet 124 providing the infrastructure for all computing devices (100, 126, & 127) where each user's computing device 100, 126, & 127 is connected directly to the server system 130. The server system effectively acts as a router for passing location data to and from individual or groups of users”), (See at least ¶ 23, “the present invention to provide a method and system for sending location-relevant information to a single or list of users or group of users, in real-time and ad-hoc environment”), (See at least ¶ 95, “the local user 213 to initiate the process of sending the route to a user, or group of users in their roster list, as shown in FIG. 6. To send a route to a user or group of users, a local user 213 first selects the route”), 
wherein the moving-path related information transmitted to the central server is provided to at least one other mobile communication device of the plurality of mobile communication devices connected to the central server (See at least ¶ 22, “a method and system for receiving location-relevant information from a list of users or group of users, where users can include inanimate objects (i.e., phones, vehicles, boats, etc.) or living things (i.e., people, pets, etc.), for the purpose of requesting, in real-time and in an ad-hoc environment, the users' position information for mapping their location(s)”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application”), (See at least ¶ 30, “if the initiator sends, or shares, their current route with another user (i.e., recipient), the recipient user can receive the sent route with the original origin and destinations of the route”), 
wherein registering in the moving-path history comprises: in response to the first mobile communication device generating first moving-path related information regarding a first moving path, determining whether a second moving path included in a range similar to a first moving path of the first moving-path related information has been registered among existing moving paths registered in the moving-path history, and the moving-path related information storing unit is configured to update accumulated data of statistical data of the second moving path based on the first moving path and statistical values based on the accumulated data, according to whether the second moving path has been registered as a result of the determination (See at least ¶ 29, “The recipient's real-time communication application is configured to receive these location updates from the sender, which then triggers the recipient's mapping application to display the updated location of the sender”), (See at least ¶ 32, “The position information can be either locally stored, as is typically the case with contacts, or can be retrieved and updated in real-time as the position information changes, which may be very useful for a user that is defined as a mobile phone or vehicle”); 
comparing the first moving path with the second moving path in real time to determine whether the first moving path runs along the second moving path (See at least ¶ 131, “The new origin location on the map display 224 is shown 3205, as well as the original destination point 3203. Additionally, a new route 3208 is computed between the new origin 3205 and original destination 3203. When the location of the origin 3201 changes again 3206 a new route 3209 will be computed based on the new origin location 3201 & 3206 and the original destination 3202 & 3203. Instead of erasing the original route 3207, it is displayed as a different color and pattern than the newly updated routes 3208 & 3209”), (See at least ¶ 41, “Instead of deleting the previous pre-calculated-route, the route portion that is different from the original route is graphically displayed differently than the recalculated route…The previous pre-calculated route can be displayed using a different highlighted color and pattern than the new route that was just calculated”); and 
performing a moving-path deviation indicating operation indicating moving-path deviation of the first mobile communication device, according to whether the first moving path deviates from the second moving path as a result of the real-time comparison and determination (See at least ¶ 41, “If the car's position, as updated via the real-time communication system, changes and is updated on the map display, such that the previous pre-calculated route no longer applies, a new route can be calculated based on its new position information and displayed”), (See at least ¶ 109, “calculate a new route 1602 based on its own current location information 1601 and the desired meeting and/or destination points 1502 & 1503 present in the received route 206.”).

Regarding claim 20, Sheha discloses a non-transient computer-readable recording medium having recorded thereon a program for executing a method of generating moving-path related information to be shared among a plurality of mobile communication devices, wherein the method comprises: 
generating, by a first mobile communication device among the plurality of mobile communication devices, moving-path related information regarding a moving path generated by movement of the first mobile communication device (See at least ¶ 22, “a method and system for receiving location-relevant information from a list of users or group of users, where users can include inanimate objects (i.e., phones, vehicles, boats, etc.) or living things (i.e., people, pets, etc.), for the purpose of requesting, in real-time and in an ad-hoc environment, the users' position information for mapping their location(s)”), (See at least ¶ 29, “a method and system for receiving a route that may or may not include the sender's real-time location along that route for display in real-time on the recipient's graphical mapping application”), (See at least ¶ 30, “if the initiator sends, or shares, their current route with another user (i.e., recipient), the recipient user can receive the sent route with the original origin and destinations of the route”); 
transmitting the moving-path related information of the first mobile communication device to a central server to which the plurality of mobile communication devices are connected, the moving-path related information of the first mobile communication device transmitted to the central server being provided to at least one other mobile communication device of the plurality of mobile communication devices connected to the central server (See at least ¶ 83, “The second embodiment, sometime referred to as a star configuration system to people skilled in the art, uses a centralized ( or distributed) server system 130 that is connected 125 to the Internet, Intranet, or Extranet 124 providing the infrastructure for all computing devices (100, 126, & 127) where each user's computing device 100, 126, & 127 is connected directly to the server system 130. The server system effectively acts as a router for passing location data to and from individual or groups of users”), (See at least ¶ 23, “the present invention to provide a method and system for sending location-relevant information to a single or list of users or group of users, in real-time and ad-hoc environment”), (See at least ¶ 95, “the local user 213 to initiate the process of sending the route to a user, or group of users in their roster list, as shown in FIG. 6. To send a route to a user or group of users, a local user 213 first selects the route”); 
storing the generated moving-path related information in a database (See at least ¶ 41, “provide a method and system for generating a graphical route history based on a dynamically generated or changing route.”), (See at least ¶ 130, “having a history trail based on a moving origin or destination points can provide a very necessary capability for graphically viewing location history trails based on real-world routes”), (See at least ¶ 131, “This route history allows the user to better graphically analyze the route information when using a dynamically updated route origin or destination”), (See at least ¶ 76, “displaying a current dynamic route and a history of previous routes on the same map”); 
registering the moving path of the generated moving-path related information in a moving-path history, registering in the moving-path history comprising, in response to the first mobile communication device generating first moving-path related information regarding a first moving path, determining whether a second moving path included in a similar range to a first moving path of the first moving-path related information has been registered among existing moving paths registered in the moving-path history (See at least ¶ 29, “The recipient's real-time communication application is configured to receive these location updates from the sender, which then triggers the recipient's mapping application to display the updated location of the sender”), (See at least ¶ 32, “The position information can be either locally stored, as is typically the case with contacts, or can be retrieved and updated in real-time as the position information changes, which may be very useful for a user that is defined as a mobile phone or vehicle”); 
updating accumulated data of statistical data of the second moving path based on the first moving path and statistical values based on the accumulated data, according to whether the second moving path has been registered as a result of the determination(See at least ¶ 29, “The recipient's real-time communication application is configured to receive these location updates from the sender, which then triggers the recipient's mapping application to display the updated location of the sender”), (See at least ¶ 32, “The position information can be either locally stored, as is typically the case with contacts, or can be retrieved and updated in real-time as the position information changes, which may be very useful for a user that is defined as a mobile phone or vehicle”), (See at least ¶ 41, “If the car's position, as updated via the real-time communication system, changes and is updated on the map display, such that the previous pre-calculated route no longer applies, a new route can be calculated based on its new position information and displayed”), (See at least ¶ 109, “calculate a new route 1602 based on its own current location information 1601 and the desired meeting and/or destination points 1502 & 1503 present in the received route 206.”); 
comparing the first moving path with the second moving path in real time to determine whether the first moving path runs along the second moving path (See at least ¶ 131, “The new origin location on the map display 224 is shown 3205, as well as the original destination point 3203. Additionally, a new route 3208 is computed between the new origin 3205 and original destination 3203. When the location of the origin 3201 changes again 3206 a new route 3209 will be computed based on the new origin location 3201 & 3206 and the original destination 3202 & 3203. Instead of erasing the original route 3207, it is displayed as a different color and pattern than the newly updated routes 3208 & 3209”), (See at least ¶ 41, “Instead of deleting the previous pre-calculated-route, the route portion that is different from the original route is graphically displayed differently than the recalculated route…The previous pre-calculated route can be displayed using a different highlighted color and pattern than the new route that was just calculated”); and 
performing a moving-path deviation indicating operation indicating moving-path deviation of the first mobile communication device, according to whether the first moving path deviates from the second moving path as a result of the real-time comparison and determination (See at least ¶ 41, “If the car's position, as updated via the real-time communication system, changes and is updated on the map display, such that the previous pre-calculated route no longer applies, a new route can be calculated based on its new position information and displayed”), (See at least ¶ 109, “calculate a new route 1602 based on its own current location information 1601 and the desired meeting and/or destination points 1502 & 1503 present in the received route 206.”).

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	Claim 6 and 13 is rejected under 35 U.S.C 103 as being unpatentable over Sheha, in view of Subramanian et al. US 2009/0276154, hereinafter referred to as Subramanian, respectively.

Regarding claim 6, Sheha discloses the method of claim 4.
Sheha fails to explicitly disclose wherein the server authenticates the mobile communication device and the at least one other device.
However, Subramanian teaches wherein the server authenticates the mobile communication device and the at least one other device (See at least fig 4, ¶ 37, “communication links among group members are authenticated, authorized, and encrypted to ensure that communication of routing and destination information are private and secure”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sheha and include wherein the server authenticates the mobile communication device and the at least one other device as taught by Subramanian because it would allow the method to securely sharing potentially sensitive information such as group destination, preferred routes, member locations, and member identities (Subramanian ¶ 37).

Regarding claim 13, Sheha discloses the method of claim 7, wherein the plurality of devices are managed by a server as a single group (See at least ¶ 83, “The second embodiment, sometime referred to as a star configuration system to people skilled in the art, uses a centralized ( or distributed) server system 130 that is connected 125 to the Internet, Intranet, or Extranet 124 providing the infrastructure for all computing devices (100, 126, & 127) where each user's computing device 100, 126, & 127 is connected directly to the server system 130. The server system effectively acts as a router for passing location data to and from individual or groups of users”), (See at least ¶ 23, “the present invention to provide a method and system for sending location-relevant information to a single or list of users or group of users, in real-time and ad-hoc environment”), (See at least ¶ 95, “the local user 213 to initiate the process of sending the route to a user, or group of users in their roster list, as shown in FIG. 6. To send a route to a user or group of users, a local user 213 first selects the route”).
Sheha fails to explicitly disclose based on prior authentication.
However, Subramanian teaches based on prior authentication (See at least fig 4, ¶ 37, “communication links among group members are authenticated, authorized, and encrypted to ensure that communication of routing and destination information are private and secure”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sheha and include based on prior authentication as taught by Subramanian because it would allow the method to securely sharing potentially sensitive information such as group destination, preferred routes, member locations, and member identities (Subramanian ¶ 37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665